C. A. D. C. Cir. Motion of petitioners for leave to proceed informa pauperis denied, and certio-rari dismissed. See this Court’s Rule 39.8. As petitioners have repeatedly abused this Court’s process, the Clerk is directed not to accept any further petitions in noncriminal matters from petitioners unless the docketing fee required by Rule 38(a) is paid and the petition is submitted in compliance with Rule 33.1. See Martin v. District of Columbia Court of Appeals, 506 U. S. 1 (1992) (per curiam).
Justice Stevens dissents.
See id., at 4, and cases cited therein.